DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 49A, 49C, 148.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayazi (US PN 8,450,913).

    PNG
    media_image1.png
    621
    1014
    media_image1.png
    Greyscale

Annotated Figure 5
Considering claim 1, Ayazi (Annotated Figure 5) teaches a microelectromechanical resonator assembly, comprising a first rectangular resonator array (30a’’ + col. 5 lines 54-60); a second rectangular resonator array (30b’’ + col. 5 lines 54-60); wherein the first rectangular resonator array and the second resonator array each comprise at least two rectangular resonator sub elements (14 + col. 5 lines 35-38), the at least two rectangular resonator sub elements are coupled to each other by one or more connection elements (see Annotated Figure 5) and the first rectangular resonator array and the second rectangular resonator array are coupled to each other by one or more connections elements (40’ + col. 5 lines 58-61).
Considering claim 2, Ayazi (Annotated Figure 5) teaches the rectangular resonator arrays are coupled to each other in the width direction thereof or in the length direction thereof (see Annotated Figure 5A).
Considering claim 3 , Ayazi (Annotated Figure 5) teaches wherein at least two rectangular resonator sub elements are coupled to each other in the width direction thereof or in the length direction thereof (see Annotated Figure 5A).
Considering claim 4, Ayazi (Annotated Figure 5) teaches wherein at least two of the rectangular resonator sub elements are coupled to each other in the width direction thereof or in the length direction thereof (see Annotated Figure 5A).
Considering claim 5, Ayazi (Annotated Figure 5) teaches wherein the rectangular resonator sub element are coupled to each other longitudinally or transversally (see Annotated Figure 5A).
Considering claim 6, Ayazi (Figure 1B) teaches wherein the one or more connection elements comprise at least two essentially rigid connection elements abutting an elongated trench (see the space between the resonator 30 and the connection elements as shown in Annotated Figure 5A) that remains between the rectangular resonator arrays or the rectangular resonator sub-elements and extends in the length direction thereof.
Considering claim 7, Ayazi (Annotated Figure 5) teaches wherein the rectangular resonator arrays are coupled to each other by a flexible connection element (40’ + col. 5 lines 58-61) which spans a gap between the rectangular resonator arrays.
Considering claim 8, Ayazi (Annotated Figure 5) teaches wherein the one or more connection elements are flexible connection elements (40’ + col. 5 lines 58-61) which span a gap between the rectangular resonator arrays ((30a’’ + 30b’’ + col. 5 lines 54-60) or the rectangular resonator sub elements.
Considering claim 9, Ayazi (Annotated Figure 5) teaches wherein the one or more connection elements are straight (See Annotated Figure 5), curved or a right-angled.
Considering claim 11, Ayazi (Annotated Figure 5) teaches wherein the one or more connection elements are side-connectable (see Annotated Figure 5) or end-connectable connection elements.
Considering claim 12, Ayazi (Annotated Figure 5) teaches a thin-film piezoelectric actuator (18 + col. 5 lines 20-25).
Considering claim 14, Ayazi (Annotated Figure 5) teaches wherein each rectangular resonator sub element is coupled to at least one other rectangular resonator sub element by one or more connection elements coupled to non-nodal points of a collective resonance mode (see Annotated Figure 5).
Considering claim 15, Ayazi (Annotated Figure 5) teaches wherein the aspect ratio of sub elements is in the range of 2:1 – 10:1 (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 16, Ayazi (Annotated Figure 5) teaches wherein the resonator assembly is centrally anchored (34’ + col. 5 lines 55-60).
Considering claim 18, Ayazi (Annotated Figure 5) teaches wherein the rectangular resonator arrays are arranged at a distance from each other in their width and/or length direction, separated by the connection elements (see Annotated Figure 5).
Considering claim 19, Ayazi (Annotated Figure 5) teaches wherein the rectangular resonator sub elements are arranged at a distance from each other in their width and/or length direction, separated by the connections elements (Annotated Figure 5).
Considering claim 20, Ayazi (Annotated Figure 5) teaches the first rectangular resonator array (30a’’ + col. 5 lines 54-60) and the second resonator array (30b’’ + col. 5 lines 54-60) oriented in parallel in a common plane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayazi (US PN 8,450,913) and in view of Kawashima (PG Pub 20170033767).
Considering claim 13, Ayazi teaches the rectangular resonator sub-elements as described above.
However, Ayazi does not teach wherein the rectangular resonator sub-elements resonate in an in plane length-extensional resonance mode.
Kawashima teaches the rectangular resonator sub-elements resonate in an in plane length-extensional resonance mode (paragraph 0148).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective fling date to include the rectangular resonator sub-elements resonate in an in plane length-extensional resonance mode into Ayazi’s device for the benefit of oscillating or vibrating the resonator.
 Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayazi (US PN 8,450,913) and in view of Yamasaki (PG Pub 20170119351).
Considering claim 17, Ayazi teaches wherein the resonator assembly comprises a silicon crystal body as described above.
However, Ayazi does not teach wherein the resonator assembly comprises a silicon crystal body whose [100] crystal direction is oriented along the length direction of the resonator sub-element or deviates less than 15 degrees therefrom.
Yamasaki teaches the resonator assembly comprises a silicon crystal body whose [100] crystal direction is oriented (paragraphs 0090-0092) along the length direction of the resonator sub-element or deviates less than 15 degrees therefrom.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective fling date to include a silicon crystal body whose [100] crystal direction is oriented along the length direction of the resonator sub-element or deviates less than 15 degrees therefrom into Ayazi’s device for the benefit of decreasing Young’s modulus.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayazi (US PN 8,450,913).
Considering claim 10, Ayazi teaches the one or more connection elements as described above.  However, Ayazi does not teach wherein the one or more connection elements are T-branched or meander shaped.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have one or more connection elements are T-Branched or meander shaped, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837